         Case 1:19-cr-00753-PGG Document 52 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -                                               ORDER

LUIS ALBERTO BRECEDA,                                             19 Cr. 753 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference currently scheduled for July 16, 2020,

is adjourned to July 29, 2020 at 2:15 p.m.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The parties should call in at the

scheduled time and wait on the line for their case to be called. At that time, the Court will un-

mute the parties’ lines. No later than July 27, 2020, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

               Upon the application of Defendant, by and through his counsel, Virginia Alvarez,

it is further ORDERED that the time from July 16, 2020 through July 29, 2020 is excluded under

the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The ends of justice

served by the granting of this continuance outweigh the interest of the public and the Defendant

in a speedy trial, because it will permit the Defendant time to file materials associated with an
         Case 1:19-cr-00753-PGG Document 52 Filed 07/16/20 Page 2 of 2




application for court-appointed counsel, and in light of the various difficulties presented by the

ongoing public health crisis, as recognized by the Chief Judge’s Standing Order.

Dated: New York, New York
       July 16, 2020
